793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AUTRY HATTON, Plaintiff-Appellant,v.ASHLAND OIL, INC., Defendant-Appellee.
82-1242
United States Court of Appeals, Sixth Circuit.
5/13/86

AFFIRMED
E.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
BEFORE:  MERRITT and JONES, Circuit Judges, and THOMAS, Senior District Judge.*
PER CURIAM.


1
Plaintiff Autry Hatton appeals pro se from the judgment for defendant entered on a jury verdict.  Hatton brought this diversity action against Ashland Oil, the manufacturer of certain chemicals that were stored in drums at Hatton's workplace.  He alleged that the drums emitted harmful fumes from the chemicals within and did not contain the warning labels necessary to give him notice of the danger.


2
Hatton has raised numerous issues on appeal, relating primarily to the conduct of the trial and admission of evidence.  This court, having reviewed the briefs and record, finds no grounds for reversal.  Accordingly, the judgment below is AFFIRMED.



*
 The Honorable William K. Thomas, Senior District Judge for the Northern District of Ohio, sitting by designation